 

\OOO\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

MCGREGOR W. SCOTT

United States Attorney

CAMERON L. DESMOND

Assistant United States Attorney

501 1 Street, Suite 10-100 Fl L E
Sacramento, CA 95814

Telephone: (916) 554-2700 '
Facsimile: (916) 554-2900 i-EB 8 2[]1§

CLERK. U.S, D!STRICT COUHT

' _ _ eAsTenN omch oF cALlF A
Attorneys for Pla1nt1ff ay 22 :Y
DEPUTV CLEHK '

United States of Arnerica

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

IN THE MATTER OF THE APPLICATION M] ORDER TO UNSEAL
OF THE UNITED STATES OF AMERICA APPLICATIONS AND ORDERS
FOR AN ORDER AUTHORIZING THE
INSTALLATION AND USE OF PEN
REGISTERS AND TRAP AND TRACE
DEVICES

THE CELLULAR TELEPHONE ASSIGNED 2318-SW-0466 CKD
CALL NUMBER (775) 221-2856 WITH ESN
256691624000202338

THE CELLULAR TELEPHONE ASSIGNED 2:18-SW-0467 CKD
CALL NUMBER (209) 765-4381

 

 

 

 

Upon application of the United States of Arnerica and good cause having been shoWn,

IT IS HEREBY ORDERED that the files in the above-captioned matters be, and are, hereby

ordered unsealed.
Dated¢ /`¢/9 7 '»<: 161 ;r/¢_.~(,M‘/\_
/ ` The Honorable . all J. Newman
UNITED STA S MAGISTRATE JUDGE

[PRoPosED] ORDER To UNSEAL APPLICATIoNS AND
ORDERS

 

 

